Citation Nr: 9901053	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran separated from service in January 1963 following 
twenty years and twenty-three days of active duty.     

This matter came before the Board of Veterans Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  


REMAND

Initially, it is noted that this claim was developed on the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a back disorder.  
The RO noted that service connection for a back disorder was 
denied in December 1988 and that the determination was final.  
However, the rating action in December 1988, addressed 
entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29.  The issue of service connection for a 
back disorder was not formally addressed. 

At a hearing before the Board in September 1998, the veteran 
stated that he incurred a back injury during the battle of 
Iwo Jima.  Hearing Transcript hereinafter Tr., 3.  The 
veterans service records show that he participated in action 
with the enemy in Iwo Jima in February and March 1945.  The 
Board notes that as a combat veteran, the veteran is afforded 
the benefit of the doubt pursuant to 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  As such, his account of 
injuring his back while unloading a truck under enemy fire 
may be accepted as consistent with his Military Occupational 
Specialty as a truck driver.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d).  

It must be noted however that the provisions of 38 U.S.C.A. 
§ 1154 deal with the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  The above-cited provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service. See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996). 

Review of the record further reveals that at the hearing 
before the Board in September 1998, the veteran stated that 
he was treated for a back disability during service.  Tr. 5.  
He stated that he underwent physical therapy, whirlpool 
treatment and diathermy while he was stationed in El Toro.  
Tr. 5.  He indicated that after he separated from service in 
February 1946, he saw his family doctor about his back 
problems and was prescribed some pills.  Tr. 7.  The veteran 
stated that from 1963 to 1988, he was treated at a dispensary 
in El Toro and at a naval hospital located in Long Beach, 
California.  Tr. 20.  The veteran indicated that he was first 
treated at the VA medical center in Long Beach, California, 
in about 1977.  Tr. 21.  He was in a pain program at the VA 
for his back disability and was issued a TENS unit.  Tr. 8.  
He was currently being treated for his back disability at the 
VA hospital located in Long Beach, California.  Tr. 13.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This duty has been 
confirmed by several decisions of the United States Court of 
Veterans Appeals.  Fulfillment of the duty to assist includes 
an examination by a specialist when deemed appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The VA's duty to 
assist also includes assisting the veteran in securing 
clinical and treatment records when such records exist, but 
are not on file.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990). 
 
Thus, the Board finds that the RO should attempt to obtain 
and associate with the claims folder the treatment records in 
question, since such records are pertinent to the veterans 
claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  The RO should contact 
the veteran and request the names, 
addresses, and dates of treatment or 
examination, of all health care providers 
who have treated or examined him for the 
claimed back disability.  The veteran 
should be requested to provide the name 
and address of the physician who treated 
him for his back disability in 1946.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veterans treatment records, if such 
treatment records are not currently 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.   

2.  The RO should request copies of the 
veterans treatment records dated from 
1992 to present from the VA medical 
center located in Long Beach, California.  
The veteran should be asked to sign any 
necessary consent forms for release of 
his medical records.

3.  The RO should request copies of the 
veterans treatment records that reflect 
treatment from 1963 to 1988 from the 
dispensary in El Toro, California and 
from the naval hospital located in Long 
Beach, California.  The veteran should be 
asked to sign any necessary consent forms 
for release of his medical records.  An 
appropriate official at the RO should 
contact the National Personnel Records 
Center in St. Louis, Missouri, and 
attempt to secure copies of all the 
veteran's treatment records from the 
naval hospital located in Long Beach 
California and from the dispensary 
located in El Toro, California, dated 
from 1963 to 1988.  All records obtained 
should be associated with the claims 
folder. 

4.  After the above development, if the 
RO determines that the veterans claim 
for entitlement to service connection for 
a back disability is well-grounded, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of back disability.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veterans current back 
disability is due to or medically related 
to the veterans back injury in service.  
The rationale for all conclusions should 
be provided.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection for a 
back disability on a de novo basis. 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

			
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
